Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 January 2022 has been entered.

 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments filed 20 January 2022 regarding the rejections of record under 35 U.S.C. 102 have been fully considered and are persuasive. Lee (US 2011/0104567 A1) does not explicitly teach a gripper comprised by the claimed folding portion. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Heechan (KR 20140062761 A and its full machine translation provided by the examiner with this office action), as cited on the IDS filed 24 December 2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “folding portion comprising a gripper” must be shown or the feature canceled from the claims. Particularly, while instant specification on pages 14 and 15 indicates that the folding portion (170) may include one gripper or two, the drawings do not clearly depict what is structurally required by the term “gripper.” This is further convoluted by page 17 of the instant specification which indicates that the folding portion (170) is fixed to the unit cell (60). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, Claims 1 and 6 both recite the term “gripper,” but it is not clear what the structure the claimed gripper actually entails other than being capable of performing the function of concurrently pressing as claimed. While instant specification on pages 14 and 15 indicates that the folding portion (170) may include one gripper or two, the drawings do not clearly depict what is structurally required by the term “gripper.” This is further convoluted by page 17 of the instant specification which indicates that the folding portion (170) is fixed to the unit cell (60). For the purpose of compact prosecution, the examiner has considered the claimed gripper based on the gripper of the prior art indicated in the prior art rejections below.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0104567 A1) in view of Heechan (KR 20140062761 A and its full machine translation provided by the examiner with this office action).
Regarding Claims 1 and 6, Lee teaches a stacking device for a secondary battery (see at least figure 2 and [0063] regarding a rechargeable battery), the stacking device comprising: a first electrode plate bonded body supply portion (first rolls 41, 42 and 43, step ST10 and ST20) for supplying a first electrode plate bonded body comprising a first electrode plate (first electrode plates 10), which comprises a first electrode first coating portion and a first electrode second coating portion positioned 

    PNG
    media_image1.png
    790
    1052
    media_image1.png
    Greyscale

Lee does not teach that the folding portion particularly teaches a gripper configured to concurrently press the second electrode first coating portion and second electrode second coating portion toward the both surface of the first electrode first coating portion, respectively, while the unit cell is being folded, the gripper fixed to the unit cell and folding the first electrode plate bonded body.
However, Heechan teaches a high-speed stacking apparatus for secondary batteries, and particularly teaches utilizing a two-part gripper (first gripper 100 and second gripper 300, see figure 4), which places electrodes on opposing surfaces of a separator with concurrent pressure (separator 3 within unit cell 5, see machine translation page 8 third full paragraph regarding pressure), and pressing mechanism (200) which compresses the zig-zag folded structure of the secondary battery. These functions are analogous to the second electrode supply units (50) and second and third rolls (44 and 45, respectively) of Lee, which also place electrodes on outer surfaces of a separator (left supply unit 50 providing second electrodes to the outer surface of separator 31 and right supply unit providing second electrodes to the outer surface of separator 32) and fold the resultant sheet into a zig-zag shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding Claim 2, Lee further teaches a first electrode plate supply portion (first roll 41, see step ST10) for supplying the first electrode plate to the first electrode plate bonded body supply portion; and a separator supply portion (first rolls 42 and 43, see step ST20) for supplying the separators to the first electrode plate bonded body supply portion, wherein the first electrode plate bonded body supply portion is stacked by arranging the first electrode plate and the separators (see first electrode plate first coating portion in examiner annotated figure 5 above, noting that first separator 31 and second separator 32 are located on either side of this first electrode plate).
Regarding Claim 3, Lee further teaches that the first electrode plate of the first electrode plate bonded body is supplied in a continuous form (see figure 3 showing the continuous form of first electrode plate 10), and the second electrode plate is cut to have a predetermined length to then be arranged on both surfaces of the first electrode plate bonded body (see figures 2 and 4 showing distinct second electrode plates 20 which are alternately supplied in the zigzag formation of the continuous first electrode plate 10).
Regarding Claim 5, Lee further teaches a separator bonding portion (dispensers 33 and 34 in conjunction with second and third rolls 44 and 45) for bonding separator regions corresponding to edges of the first electrode plate in the separators positioned on both surfaces of the first electrode plate (see also step ST40 which requires aligning at least the first electrode plate 10, the first separator 31 and the second separator 32).
Regarding Claim 7, Lee further teaches that the folding portion includes a first folding portion and a second folding portion, and the first folding portion and the second folding portion alternately fold the first electrode plate bonded body, which has the unit cell formed thereon, thereby forming the cell 
Regarding Claim 8, Lee further teaches a fixing portion for pressing and fixing the cell stack during the folding operation performed by the folding portion (adhesive dispensers 35 and 36, where the bending/ folding with the adhesive pressed and fixes the cell stack).
The examiner notes that while Claim 8 is sufficiently broad that Lee encompasses the claimed intended use of the fixing portion “for pressing and fixing the cell stack during the folding operation”, Heechan also further teaches an additional structural component (pressing portion 200, see translation page 8 fourth full paragraph) that reads on the function of the claimed fixing portion and also appears to correspond to the structure of the instant fixing portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller and adhesive fixing means of Lee with the gripper and pressing mechanisms of Heechan in order to increase the processing speed of forming a secondary battery.
Regarding Claim 9, Lee further teaches that the first electrode plate has a region corresponding to a curved portion of the cell stack, the region from which an active material is removed (see curved portions of first electrode plate 10 on either horizontal side of the stack in figure 5, noting that no active material portions 12 are formed on these curves).

Conclusion
The following art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (KR 20170114351 A)- prior art that also teaches a battery manufacturing method using rollers and grippers
Jeong (WO 2021008555 A1)- reference that is not prior art but teaches the state of the art
Kawase (US 20070231698 A1)- prior art that teaches a folded electrode assembly analogous to the instant formed secondary battery
Samuels (US 20060051652 A1)- prior art that teaches a pressing mechanism for a zig-zag folded electrode assembly
Sakata (JP 4910216 B2)- prior art that teaches an electrode loading method similar to the instant application
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723